 Case 4:20-cv-04009-KES Document 13 Filed 06/25/20 Page 1 of 13 PageID #: 35




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


TAMARA WILSON,                                       4:20-CV-04009-KES

                    Plaintiff,

       vs.                                      ORDER DENYING MOTION TO
                                                        DISMISS
MATTHEW KLEINSASSER and IRINA
KLEINSASSER,

                    Defendants.


      Plaintiff, Tamara Wilson, filed a complaint against defendants, Matthew

and Irina Kleinsasser, seeking relief for an alleged breach of fiduciary duty

under the Employee Retirement Income Security Act of 1974 (ERISA), 29

U.S.C. § 1001 et seq. Docket 1 ¶ 5. The Kleinsassers now move to dismiss the

complaint under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

claim upon which relief can be granted. Docket 5. Wilson opposes the motion

to dismiss. Docket 11. For the following reasons, the court denies the

Kleinsassers’ motion to dismiss.

                                   BACKGROUND

      The facts alleged in the complaint, accepted as true, are as follows:

      Tamara Wilson was an employee of Logistics Buddy Transportation, LLC

from 2017 until June 2019. Docket 1 ¶¶ 4,16. Matthew and Irina Kleinsasser

are owners and employees of Logistics Buddy Transportation, LLC. Id. ¶ 3.
 Case 4:20-cv-04009-KES Document 13 Filed 06/25/20 Page 2 of 13 PageID #: 36




During her employment, Wilson was to have medical insurance and other

insurance from a plan (the Plan) administered under ERISA. Id. ¶ 5. The

Kleinsassers exercised power and control over the Plan. Id. ¶¶ 6-7.

      Earnings from Wilson’s paychecks were withheld by Logistics Buddy

Transportation, LLC and the Kleinsassers to pay insurance premiums under

the Plan. Id. ¶ 8. Wilson’s medical insurance coverage lapsed because Wilson’s

medical insurance premiums were not paid. Id. ¶¶ 9, 12. Wilson alleges the

withheld funds from her paychecks were kept by the Kleinsassers for their own

benefit instead of being used to pay her medical insurance premiums. Id. ¶¶ 9–

10. Wilson was informed of her lapsed insurance coverage in April 2019. Id.

¶ 11. Due to the coverage lapse, Wilson incurred medical expenses that would

have been covered under the Plan. Id. ¶ 13.

      Wilson alleges that through their exercise of control and power over the

Plan, the Kleinsassers were fiduciaries of the Plan under ERISA. Id. ¶ 21. In

this capacity, Wilson alleges the Kleinsassers breached their fiduciary duty by

failing to remit the withheld earnings to the Plan. Id. ¶ 22. Wilson’s complaint

alleges one claim of breach of fiduciary duty and seeks monetary damages in

an amount to be determined at trial, pre-judgment and post-judgment interest,

restitution for the withheld earnings from Wilson’s paychecks, attorney’s fees

and costs, and “other and further relief as the Court deems just and equitable.”

Id. at ¶¶ 19-24; Id. at 4. The Kleinsassers now move to dismiss Wilson’s

complaint for failure to state a claim. Docket 5.




                                        2
 Case 4:20-cv-04009-KES Document 13 Filed 06/25/20 Page 3 of 13 PageID #: 37




                                LEGAL STANDARD

      A court may dismiss a complaint for “failure to state a claim upon which

relief can be granted[.]” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The

plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Id.

      The court determines plausibility by considering the materials in the

pleadings, by drawing on experience and common sense, and by viewing the

plaintiff’s claim as a whole. Whitney v. Guys, Inc., 700 F.3d 1118, 1128 (8th

Cir. 2012). Inferences are construed in favor of the nonmoving party. Braden v.

Wal-Mart Stores, Inc., 588 F.3d 585, 595 (8th Cir. 2009). And “[w]hile a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

factual allegations,” the plaintiff must provide “more than labels and

conclusions[.]” Twombly, 550 U.S. at 555.

                                    DISCUSSION

I.    Breach of Fiduciary Duty

      To state a claim for breach of an ERISA fiduciary duty, a plaintiff must

show “that the defendant acted as a fiduciary, breached its fiduciary duties,

                                          3
 Case 4:20-cv-04009-KES Document 13 Filed 06/25/20 Page 4 of 13 PageID #: 38




and thereby caused a loss to the Plan.” Braden, 588 F.3d at 594. Under ERISA,

a person is a fiduciary to the extent that “he exercises any discretionary

authority or discretionary control respecting management of such plan or

exercises any authority or control respecting management or disposition of its

assets[.]” 29 U.S.C. § 1002(21)(A)(i). A person may be named in the plan

document as an ERISA fiduciary, identified as a fiduciary, or deemed a

fiduciary based on his or her “functional authority and control relative to the

plan.” In re Excel Energy, Inc. Sec., Derivative & “ERISA” Litig., 312 F. Supp. 2d

1165, 1175 (D. Minn. 2004). “The term fiduciary is to be broadly construed and

a person’s title does not necessarily determine if one is a fiduciary.” Consol.

Beef Indus., Inc. v. N.Y. Life Ins. Co., 949 F.2d 960, 964 (8th Cir. 1991).

      Wilson’s complaint alleges that the Kleinsassers exercised power and

control over the Plan and assets contained therein. Docket 1 ¶¶ 6, 20. The facts

alleged support an inference that the Kleinsassers had access to the withheld

funds from Wilson’s paychecks, managed and controlled the funds, and failed

to remit the funds to the Plan. Id. ¶¶ 6-9. These facts are sufficient to suggest

the Kleinsassers acted as ERISA fiduciaries as defined by § 1002(21)(A)(i). See

Olson v. E.F. Hutton & Co., Inc., 957 F.2d 622, 625 (8th Cir. 1992) (holding that

under § 1002(21)(A)(i) an individual “can be found to be a fiduciary if . . . he

exercised discretionary control over the [Plan]”).

      An ERISA fiduciary must “discharge his [or her] duties with respect to a

plan solely in the interest of the participants and beneficiaries,” exclusively

“providing benefits to participants and their beneficiaries” and must do so “with

                                         4
 Case 4:20-cv-04009-KES Document 13 Filed 06/25/20 Page 5 of 13 PageID #: 39




the care, skill, prudence, and diligence under the circumstances” equal to that

of a “prudent man acting in a like capacity.” 29 U.S.C. § 1104(a)(1)(A)-(B).

These duties are known as the duties of loyalty and prudence. Tussey v. ABB,

Inc., 746 F.3d 327, 335 (8th Cir. 2014).

       Wilson’s pleaded facts allege the Kleinsassers withheld earnings from her

paychecks for purposes of paying medical insurance premiums under the Plan.

Docket 1 ¶¶ 8-9. The complaint also states the Kleinsassers kept the withheld

earnings, failed to remit the funds to the Plan, and appropriated the funds for

their own benefit. Id. ¶ 10. These facts are sufficient to show the Kleinsassers

breached their fiduciary duty under ERISA. As a result of the alleged breach,

Wilson alleges she incurred medical expenses that would have been covered

under the Plan’s medical insurance. Id. ¶ 23. Thus, the pleaded facts show

Wilson sustained loss due to the Kleinsassers’ breach of fiduciary duty.

       Wilson has pleaded sufficient facts to support a plausible claim the

Kleinsassers acted as fiduciaries, breached their fiduciary duties, and that the

breach caused a loss. Thus, at this stage, Wilson has alleged sufficient facts to

state a claim of breach of an ERISA fiduciary duty. See Twombly, 550 U.S. at

556.

II.    Relief Under 29 U.S.C. § 1132(a)(1)(B)

       In the event an ERISA fiduciary “breaches any of the responsibilities,

obligations, or duties imposed upon fiduciaries,” the fiduciary is:

       [P]ersonally liable to make good to such plan any losses to the plan
       resulting from each such breach, and to restore to such plan any
       profits of such fiduciary which have been made through use of


                                        5
 Case 4:20-cv-04009-KES Document 13 Filed 06/25/20 Page 6 of 13 PageID #: 40




       assets of the plan by the fiduciary, and shall be subject to such other
       equitable or remedial relief as the court may deem appropriate[.]

29 U.S.C. § 1109(a).

       Wilson’s complaint is brought under 29 U.S.C. § 1132(a)(1)(B). Docket 1

¶ 1. This section allows a participant or beneficiary “to recover benefits due to

h[er] under the terms of h[er] plan, to enforce h[er] rights under the terms of

the plan, or to clarify h[er] rights to future benefits under the terms of the

plan.” 29 U.S.C. § 1132(a)(1)(B). Under ERISA, a “ ‘participant’ means any

employee or former employee of an employer . . . who is or may become eligible

to receive a benefit of any type from an employee benefit plan[.]” 29 U.S.C.

§ 1002(7). A “ ‘beneficiary’ means a person designated by a participant . . . who

is or may become entitled to a benefit [under the Plan].” 29 U.S.C. § 1002(8).

       According to the alleged facts, Wilson is a former employee of the

Kleinsassers and was eligible to receive benefits under the terms of the Plan

during her employment. Docket 1 ¶ 5. Wilson brings the present action as a

participant to recover medical expenses that would have been covered under

the terms of the Plan if the medical insurance premiums had been paid. Id.

¶¶ 13, 23. The Kleinsassers do not argue Wilson cannot seek relief under

§ 1132(a)(1)(B). See Docket 6; Docket 12. Based upon these facts, and the early

stage of litigation, the court finds Wilson’s claim under § 1132(a)(1)(B) survives

this motion to dismiss. See Twombly, 550 U.S. at 556.

III.   Relief Under 29 U.S.C. § 1132(a)(3)

       The Kleinsassers argue Wilson’s complaint should be dismissed because

it does not seek an equitable remedy required under 29 U.S.C. § 1132(a)(3).
                                         6
 Case 4:20-cv-04009-KES Document 13 Filed 06/25/20 Page 7 of 13 PageID #: 41




Docket 6 at 1. On the face of the complaint Wilson states her claim arises

under § 1132(a)(1)(B). Docket 1 ¶ 1. Wilson’s complaint alleges a breach of

fiduciary duty under ERISA and seeks relief, including: “monetary damages . . .

including pre- and post-judgment interest,” “restitution for the Plan Assets,”

attorneys’ fees and costs, and “other and further relief as the Court deems just

and equitable.” Id. at 3-4.

      At the pleading stage of a case, a plaintiff is not required to elect a

specific legal theory. See Silva v. Metro. Life Ins. Co., 762 F.3d 711, 726 (8th

Cir. 2014) (“ ‘To dismiss an ERISA plaintiff’s § 1132(a)(3) claim as duplicative at

the pleading stage of a case would, in effect, require the plaintiff to elect a legal

theory and would, therefore, violate [the Federal Rules of Civil Procedure].’ ”

(alteration in original) (quoting Black v. Long Term Disability Ins., 373 F. Supp.

2d 897, 902-03 (E.D. Wis. 2005))). Thus, a plaintiff can plead more than one

theory of recovery even though she cannot ultimately obtain duplicative

recoveries. Id.

      Wilson’s complaint, taken as whole and read in a light most favorable to

her, could be understood to seek relief beyond that available under

§ 1132(a)(1)(B) because she requests relief other than the benefits due to her

under the terms of the Plan. Docket 1 at 4. Wilson does not specifically bring

her claim under § 1132(a)(3), but her requested relief could arise under this

section, as the parties’ briefs contend. Because a plaintiff can seek relief under

alternative theories of recovery at this stage of litigation, the court will address

the possible relief Wilson could obtain under § 1132(a)(3) as an alternative to


                                          7
 Case 4:20-cv-04009-KES Document 13 Filed 06/25/20 Page 8 of 13 PageID #: 42




the relief available under § 1132(a)(1)(B). See CIGNA Corp. v. Amara, 563 U.S.

421, 439 (2011) (granting relief under § 1132(a)(3) after determining the

plaintiff did not have adequate relief under § 1132(a)(1)(B), even though the

plaintiff’s complaint only sought relief under § 1132(a)(1)(B)).

       Section 1132(a)(3) allows plan participants to bring a civil action “to

obtain other appropriate equitable relief” to redress “any act or practice which

violates” ERISA. 29 U.S.C. § 1132(a)(3). More specifically, “[t]his section allows

an individual plan participant to seek equitable remedies in h[er] individual

capacity for a breach of fiduciary duty not specifically covered by the other

enforcement provisions[.]” Kerr v. Charles F. Vatterott & Co., 184 F.3d 938, 943

(8th Cir. 1999). The “appropriate equitable relief” allowed under § 1132(a)(3) is

limited to categories of relief “that, traditionally speaking (i.e., prior to the

merger of law and equity) were typically available in equity.” Amara, 563 U.S.

at 439 (internal quotation omitted).

       The Kleinsassers’ contend § 1132(a)(3) prohibits recovery of Wilson’s

medical expenses as non-equitable relief, relying upon Mertens v. Hewitt

Assocs. and its progeny. See Docket 6 at 2-5 (citing 508 U.S. 248 (1993)). In

Mertens, the Supreme Court held that “a nonfiduciary who knowingly

participates in the breach of a fiduciary duty” under ERISA is not liable for

monetary losses to the plan. Mertens, 508 U.S. at 249, 262-63. The

Kleinsassers argue Mertens and its progeny broadly prohibit recovery of

monetary relief under ERISA, including in the present case. See Docket 6 at

2-5.

                                           8
 Case 4:20-cv-04009-KES Document 13 Filed 06/25/20 Page 9 of 13 PageID #: 43




      Mertens is distinguishable from the present case under the Supreme

Court’s ruling in Amara. In Amara, the Supreme Court clarified that Mertens

prohibits a plaintiff from seeking compensatory damages from a nonfiduciary

under § 1132(a)(3), but “the fact that the defendant in this case, unlike the

defendant in Mertens, is analogous to a trustee makes a critical difference”

where “an award of make-whole relief is concerned.” 563 U.S. at 439, 442.

According to the Supreme Court’s ruling in Amara, the fact that relief under

§ 1132(a)(3) “takes the form of a money payment does not remove it from the

category of traditionally equitable relief.” Id. at 441. This is because equity

courts “possessed the power to provide relief in the form of monetary

‘compensation’ for a loss resulting from a trustee’s breach of duty, or to prevent

the trustee’s unjust enrichment.” Id. (quoting Restatement (Third) of Trusts

§ 95 (2009)).

      The Kleinsassers argue the Eighth Circuit rejected this interpretation of

Amara in Ibson v. United Healthcare Servs. Docket 12 at 1-2 (citing 877 F.3d

384 (8th Cir. 2017)). The court disagrees. In Ibson, the Eighth Circuit denied

recovery because the plaintiff was not the proper party to bring the claim for

recovery of benefits under the ERISA plan. 877 F.3d 384, 388 (8th Cir. 2017).

Contrary to the Kleinsassers’ contentions, the Eighth Circuit has recognized

Amara as “chang[ing] the legal landscape” by identifying “three possible

‘equitable’ theories of recovery under § 1132(a)(3) for an administrator’s breach

of fiduciary duty: surcharge, reformation, and estoppel.” Silva, 762 F.3d at

720-22. In equity courts, the surcharge remedy was available against

                                         9
Case 4:20-cv-04009-KES Document 13 Filed 06/25/20 Page 10 of 13 PageID #: 44




fiduciaries who violated any duty imposed upon the fiduciaries. Amara, 563

U.S. at 442. “To obtain relief under the surcharge theory, a plan participant is

required to show harm resulting from the administrator’s breach of fiduciary

duty.” Silva, 762 F.3d at 722.

      Here, Wilson’s alleged facts, if proven true, could show the Kleinsassers

were in control of funds withheld from Wilson’s paychecks for the purpose of

paying insurance premiums for an ERISA plan, acting in a capacity analogous

to trustees. The alleged facts could further show Wilson’s premiums were never

paid, and the funds were instead used for the personal benefit of the

Kleinsassers. As a result of this alleged breach, Wilson incurred medical

expenses that would have been covered under her ERISA plan. Without

deciding which section offers Wilson adequate relief, this court finds that

Wilson’s alleged facts support a plausible claim for equitable relief under the

theory of surcharge, as an alternative to her claim for benefits under

§ 1132(a)(1)(B).

      In their brief, the Kleinsassers also address the availability of restitution

for Wilson’s claim. Docket 6 at 3. The Kleinsassers first discuss restitution

assuming Wilson seeks recovery of medical expenses under this theory of relief.

Id. at 4. Wilson does not identify the medical expenses as damages to be

recovered as restitution, but Wilson does include a separate claim for

“restitution of the Plan Assets” in her prayer for relief. Docket 1 at 4. This

suggests that the recovery of medical expenses is distinct from the request for

restitution.


                                        10
Case 4:20-cv-04009-KES Document 13 Filed 06/25/20 Page 11 of 13 PageID #: 45




      The Kleinsassers also argue Wilson’s specific claim for restitution is a

“formulaic request,” devoid of any basis for recovery other than the past

medical expenses. Docket 6 at 4. But Wilson seeks “restitution for the Plan

Assets.” Docket 1 at 4. “Plan Assets” are identified by Wilson as the “withheld

earnings from [Wilson’s] paychecks” and represent a basis for recovery separate

from the incurred medical expenses. Id. ¶ 8. This court is cognizant that

equitable restitution is typically sought as a “constructive trust or an equitable

lien, where money or property identified as belonging in good conscience to the

plaintiff could clearly be traced to particular funds or property in the

defendant’s possession.” Great-West Life & Annuity Ins. Co. v. Knudson, 534

U.S. 204, 213 (2002). If the property cannot be traced, a plaintiff is not able to

recover under this equitable restitution theory because that would impose

personal liability on the defendant. Id. at 213-14. At this stage, it is unclear

whether the withheld earnings will be traceable or recoverable as equitable

restitution. Because it is premature at the motion to dismiss stage to decide

this issue, the Kleinsassers’ argument fails. Wilson has pleaded sufficient facts

to support a plausible claim for recovery of the withheld earnings under

§ 1132(a)(3) as an alternative remedy.

IV.   Provision Authorizing Appropriate Relief

      The Kleinsassers next argue Wilson cannot rely on § 1132(a)(3) to bring

her claim because the claim has an exclusive, legal remedy under

§ 1132(a)(1)(B). Docket 12 at 2-3. The court finds that Wilson’s complaint




                                         11
Case 4:20-cv-04009-KES Document 13 Filed 06/25/20 Page 12 of 13 PageID #: 46




specifically alleges that it arises under § 1132(a)(1)(B) but that Wilson’s claim

could have alternate grounds for relief under § 1132(a)(3). Docket 1 ¶ 1.

      The Supreme Court has stated that “where Congress elsewhere provided

adequate relief for a beneficiary’s injury, there likely will be no need for further

equitable relief [under § 1132(a)(3)].” Varity Corp. v. Howe, 516 U.S. 489, 515

(1996). The Eighth Circuit has interpreted this language to bar a plaintiff’s

recovery under both § 1132(a)(1)(B) and § 1132(a)(3). Silva, 762 F.3d at 726.

Wilson’s complaint is specifically pleaded under § 1132(a)(1)(B); however, the

facts alleged suggest she may alternatively be able to obtain recovery under

§ 1132(a)(3). See Docket 1.

      At the motion to dismiss stage, it is premature for the court to determine

whether Wilson’s claim has an adequate remedy under § 1132(a)(1)(B) or

§ 1132(a)(3). Silva, 762 F.3d at 727 (“At the motion to dismiss stage…it is

difficult for a court to discern the intricacies of the plaintiff’s claims . . . and

determine if one or both [sections] could provide adequate relief.”); see also

Buchanan v. Magellan Health, Inc., 2018 WL 4932533, at *8 (E.D. Mo. Oct. 11,

2018) (“The motion to dismiss stage…is not the appropriate time for this Court”

to determine if “an ERISA plaintiff is barred from asserting an equitable claim

under § 1132(a)(3) where a claim for recovery of benefits under § 1132(a)(1)(B)

would provide adequate relief.” (internal quotations omitted)). For this reason,

the Kleinsassers’ argument fails.




                                          12
Case 4:20-cv-04009-KES Document 13 Filed 06/25/20 Page 13 of 13 PageID #: 47




                                  CONCLUSION

      Wilson has pleaded sufficient facts to support a plausible claim for a

breach of an ERISA fiduciary duty. Wilson’s pleaded facts further support a

plausible inference that she may be entitled to relief under 29 U.S.C.

§ 1132(a)(1)(B) for benefits under her plan, and in the alternative, Wilson may

be able to obtain equitable relief under 29 U.S.C. § 1132(a)(3). Thus, it is

      ORDERED that the Kleinsassers’ motion to dismiss (Docket 5) is denied.

      Dated June 25, 2020.


                                      BY THE COURT:

                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




                                        13
